Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  December 12, 2007                                                                      Clifford W. Taylor,
                                                                                                      Chief Justice

                                                                                        Michael F. Cavanagh
                                                                                        Elizabeth A. Weaver
  132916(69)                                                                                   Marilyn Kelly

                                                                                          Maura D. Corrigan

                                                                                        Robert P. Young, Jr.

  PONTIAC FIRE FIGHTERS UNION LOCAL                                                     Stephen J. Markman,

                                                                                                           Justices
  376,
            Plaintiff-Appellee,
                                                              SC: 132916
  v                                                           COA: 271497
                                                              Oakland CC: 2006-075367-CL
  CITY OF PONTIAC,
             Defendant-Appellant.
  ______________________________________


        On order of the Chief Justice, the motion by defendants-appellants for leave to file a post
  argument brief is considered and it is GRANTED.




                      I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the
                                                       Court.